Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 1 of 9 PageID #: 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

TOSHIANA SLACK,                                 )
INDIVIDUALLY AND ON BEHALF                      )
OF OTHERS                                       )
                                                )
       Plaintiff(s),                            )       CASE NO. 3:19-CV-0160
                                                )
V.                                              )       JURY TRIAL DEMANDED
                                                )
XCESS, INC., JASON ENGLISH                      )
                                                )
       Defendants.                              )
                                                )
                                                )


         ORIGINAL COLLECTIVE ACTION COMPLAINT & JURY DEMAND

                                   I.     SUMMARY

       1.      Defendant Xcess, Inc. d/b/a Xcess Gentlemen’s Club, and Jason English
(hereafter “Defendants”) required and/or permitted Toshiana Slack and others similarly situated
(hereafter “Plaintiff” or “Plaintiffs” when referring to the putative FLSA Class) to work as exotic
dancers at their adult entertainment club but refused to compensate them at the applicable
minimum wage. In fact, Defendants refused to compensate them whatsoever for any hours
worked. Plaintiffs’ only compensation was in the form of tips from club patrons.
       2.      Defendants took money from Plaintiffs in the form of “house fees” or “rent”.
Plaintiffs were also required to divide tips with Defendants’ managers and employees who do not
customarily receive tips.
       3.      Defendants purposefully misclassify dancers, including Plaintiffs, as independent
contractors so that they do not have to compensate them at the federally mandated minimum
wage rate.
       4.      Defendants’ practice of failing to pay employees wages violates the FLSA’s
minimum wage provision, and Defendants’ practice of charging house fees and dividing tips also




                                                1
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 2 of 9 PageID #: 2




violates Federal Law because for at least one workweek in the relevant statutory period, these
practices caused Plaintiffs to be paid below the minimum wage.
        5.      Defendants owe Plaintiffs minimum wages, misappropriated funds (house fees),
misappropriated tips, liquidated damages, attorney’s fees, and costs.
              II.          SUBJECT MATTER JURISDICTION AND VENUE
        6.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events and omissions giving rise to this claim occurred in this district,
including many of the wrongs herein alleged.
                    III.     PARTIES AND PERSONAL JURISDICTION
        8.      Plaintiff Toshiana Slack is an individual who at the time of the events giving rise
to this lawsuit, resided in in Evansville, Indiana. Her consent to this action is attached as Exhibit
A.
        9.      Opt-In Plaintiffs are those who are similarly situated to Plaintiff and who will file
a valid opt in consent to join this action after notice of the collective action.
        10.          Xcess, Inc., doing business as Xcess Gentlemen’s Club, is an Indiana
corporation. This Defendant may be served with process by serving its registered agent Jason
English at 201-B South Fulton Ave., Evansville, Indiana, 47708.
        11.          Jason English is the President of Xcess, Inc., and the manager of Xcess
Gentlemen’s Club and may be served with process at 201-B South Fulton Avenue, Evansville
Indiana, 47708, or wherever he may be found.
        12.          This Court has personal jurisdiction over Defendants because Defendants
purposefully availed themselves of the privileges of conducting activities in the State of Indiana
and established minimum contacts sufficient to confer jurisdiction over said Defendants, and the
assumption of jurisdiction over Defendants will not offend traditional notions of fair play and
substantial justice and is consistent with the constitutional requirements of due process.




                                                   2
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 3 of 9 PageID #: 3




       13.        Defendants have and continue to have systematic contacts with the State of
Indiana sufficient to establish general jurisdiction over them. Specifically, Defendants conduct
and/or conducted business in Indiana by operating a successful club near Evansville. Defendants
also employ workers and contract with residents and businesses in Indiana.
       14.        This cause of action arose from or relates to the contacts of Defendants with
Indiana residents, thereby conferring specific jurisdiction over Defendants.
                              IV.     FLSA COVERAGE
       15.     At all material times, Defendants have been employers within the meaning of 3(d)
of the FLSA. 29 U.S.C. § 203(d).
       16.     The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).
       17.     At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have
had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
       18.     Furthermore, Defendants have had, and continue to have, an annual gross
business volume in excess of $500,000.
       19.     Individual owner/manager Jason English is an employer under the FLSA because
he 1) has the power to hire and fire the dancers and other employees, 2) supervises and controls
employee work schedules or conditions of employment, 3) determines the rate and method of
payment, and 4) is the individual responsible for maintaining employment records.
       20.     At all material times, Plaintiffs were individual employees who engaged in
commerce or in the production of goods for commerce as required by 29 USC § 206-207.
                                     V.      FACTS
       21.        Defendants operate an adult entertainment club in Indiana, under the name of
“Xcess Gentlemen’s Club” (hereafter “Xcess”).
       22.        Plaintiffs are currently employed or previously employed exotic dancers at
Defendants’ adult entertainment club during the statutory time period afforded under the FLSA.



                                                3
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 4 of 9 PageID #: 4




        23.        Plaintiffs worked on a regular basis for Defendants’ gentlemen’s
establishment.
        24.        Toshiana Slack worked at Xcess for approximately 16-20 hours a week. She
worked from at least the beginning of her statutory period in August 2016 until May 2019.
        25.        From August 2016 to the end of 2018, she worked between 6-8 hours per shift
and worked 2 shifts on the weekends per week consistently.
        26.        In 2019, she worked between 4-6 hours a week, usually on the weekends.
        27.        Plaintiff Slack never received any wages during her employment with the club.
        28.        As an illustrative example, during the second workweek in August 2016, Slack
worked at Xcess as a dancer at the Club after being permitted to or invited to work there and was
not paid the federal minimum wage. This happened during every workweek she actually worked
from August 2016 until she left in 2019.
        29.        Similarly, Opt-In Plaintiffs did not work a single hour at the club where they
were paid the federally mandated minimum wage of $7.25 an hour.
        30.        In fact, Plaintiff Slack and the FLSA Class paid to work at the club! Plaintiffs
were illegally classified by Defendants as independent contractors who “leased” the premises
and therefore actually paid the club “rent” to dance at the club.
        31.        On at least one occasion during the statutory period, Plaintiffs left the club with
negative earnings, that is, they made less than what they paid in “rental fees” to dance at the
club.
        32.        Plaintiffs were compensated exclusively through tips from Defendants’
customers. That is, Defendants did not pay them whatsoever for any hours worked at the
establishment.
        19.      Defendants also required Plaintiffs to share their tips with other non-service
employees who do not customarily receive tips, including club managers, the disc jockeys, and
the “house moms.”
        20.      Defendants also took a portion of Plaintiffs’ tips after Plaintiffs performed
dancers for customers. These amounts were not recorded in the club’s gross sales receipts and



                                                  4
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 5 of 9 PageID #: 5




were not distributed back to dancers. As alleged, no wages were provided to dancers.
       21.     Defendants illegally classified the dancers as independent contractors. However,
at all times, Plaintiffs were employees of Defendants.
       22.     Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled
and performed all other duties generally associated with that of an employer with regard to the
dancers.
       23.     The following non-exhaustive list further demonstrates the dancers’ status as
employees:
               a.     Defendants forced Plaintiffs to pay a house fees to dance in the club –
                      Plaintiff Slack paid $50 to dance at the club in 2016 and 2017, and paid
                      $70 to dance in 2018;
               b.     Defendants created an incentive to arrive early, the “rental” fee went up
                      every hour;
               c.     Defendants made the decision not to pay wages or overtime;
               d.     Defendants set the price for private dances at the club and kept a portion
                      of the dance revenues for themselves;
               e.     Defendants provided Plaintiffs with music, poles, stages, and extensive
                      lighting, and the dancers simply danced;
               f.     Defendants mandated that Plaintiffs pay managers, DJs, door men, and
                      security “escorts” a tip from Plaintiffs’ own earnings;
               g.     Defendants required dancers to work 3 days a week minimum;
               h.     Defendants required Plaintiffs to pay a fine (called an “off schedule” fine)
                      if they missed their minimum weekly shifts;
               i.     Plaintiff, because she worked weekends was subjected to the “off schedule
                      fine”;
               j.     The club signed in and signed out the dancers every shift;
               k.     The club required Plaintiff Slack and Class Members to dance to two
                      songs per shift minimum on stage in order to incentivize patrons to spend



                                                5
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 6 of 9 PageID #: 6




                       money;
              l.       Defendants auditioned the dancers but did not provide training, the main
                       consideration was attractiveness of the dancer;
              m.       Defendants hired and fired all employees of the club – the dancers, DJ’s,
                       bouncers, managers, and others;
              n.       Defendants employed Plaintiff and Class Members for several months if
                       not years at one time;
              o.       Plaintiffs constituted the workforce without which Defendants could not
                       perform their services;
              p.       Plaintiffs’ services were integrated into Defendants’ operations, i.e.
                       customers came to the club to see Plaintiffs dance.
       24.    Plaintiffs are not exempt from the minimum wage requirements under the FLSA.
       25.    Defendants’ method of paying Plaintiffs in violation of the FLSA was willful and
not based on a good faith and reasonable belief that its conduct complied with the FLSA.
       26.    Defendants misclassified Plaintiffs with the sole intent to avoid paying them in
accordance to the FLSA. There are multiple federal court opinions finding that this method of
compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.
                              VI.     CAUSES OF ACTION


 COUNT I: FAILURE TO PAY MINIMUM WAGE AND WAGES DUE (COLLECTIVE
                              ACTION)
       33.         Plaintiffs incorporate all allegations contained in the foregoing paragraphs.
       34.         Defendants’ practice of failing to pay Plaintiffs at the required minimum wage
rate violates the FLSA. 29 U.S.C. § 206.
       35.         Defendants unlawfully charged Plaintiffs rent to dance and took tips and wages
from them in violation of the Fair Labor Standard Act’s minimum wage provision.
       36.         Because they paid no wages, Defendants violated the law.




                                                  6
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 7 of 9 PageID #: 7




        37.       Additionally, Defendants took tips and wages from Plaintiffs unlawfully. This
violates the FLSA because it caused each Plaintiff to earn less than the minimum wage during at
least one workweek in each Plaintiff’s statute of limitations period.
        38.       None of the exemptions provided by the FLSA regulating the duty of
employers to pay employees for all hours worked at the required rates are applicable to the
Defendants or the Plaintiffs.
                VII.    COLLECTIVE AND CLASS ALLEGATIONS
A.      FLSA Class Members
        39.       Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.
§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at
any time during the three years prior to the commencement of this action to present.
        40.       Plaintiff has actual knowledge that FLSA Class Members have also been
denied pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other
dancers who worked at Xcess Gentlemen’s Club. As such, Plaintiff has first-hand personal
knowledge of the same pay violations at the Club for other dancers. Furthermore, other exotic
dancers at Defendants’ establishment have shared with Plaintiff similar pay violation experiences
including wage and tip confiscations, as those described in this complaint.
        41.       FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
        42.       FLSA Class Members are not exempt from receiving pay at the federally
mandated minimum wage rate under the FLSA.
        43.       As such, FLSA Class Members are similar to Plaintiff in terms of job duties,
pay structure, misclassification as independent contractors and/or the denial of minimum wage.
        44.       Defendants’ failure to pay for hours worked at the minimum wage rate
required by the FLSA results from generally applicable policies or practices and does not depend
on the personal circumstances of the FLSA Class Members.
        45.       The experiences of Plaintiff, with respect to her pay, are typical of the
experiences of the FLSA Class Members.



                                                 7
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 8 of 9 PageID #: 8




       46.        The specific job titles or precise job responsibilities of each FLSA Class
Member does not prevent collective treatment.
       47.        All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate.
       48.        Although the exact amount of damages may vary among FLSA Class
Members, the damages for the FLSA Class Members can be easily calculated by a simple
formula. The claims of all FLSA Class Members arise from a common nucleus of facts.
Liability is based on a systematic course of wrongful conduct by the Defendants that caused
harm to all FLSA Class Members.
       49.        As such, Plaintiff bring their FLSA minimum wage claims as a collective
action on behalf of the following class:

               All of Defendants’ current and former exotic dancers who
               worked for Defendants at any time starting three years before
               this lawsuit was filed up to the present.

                             VIII. DAMAGES SOUGHT
       50.        Plaintiffs are entitled to recover compensation for the hours they worked for
which they were not paid at the mandated minimum wage rate.
       51.        Plaintiffs are also entitled to all of the misappropriated funds, including “rental
fees”, tips taken from them, tips taken from dance performances, and any additional wages owed.
       52.        Plaintiffs are also entitled to an amount equal to all of their unpaid wages as
liquidated damages. 29 U.S.C. § 216(b).
       53.        Plaintiffs are entitled to recover their attorney’s fees and costs as required by
the FLSA. 29 U.S.C. § 216(b).
                                    PRAYER FOR RELIEF
       For these reasons, Plaintiffs respectfully request that judgment be entered in their favor
awarding the following relief: All unpaid wages at the FLSA mandated minimum wage rate; All
misappropriated money; An equal amount of wages as liquidated damages as allowed under the
FLSA; Prejudgment and post-judgment interest on unpaid back wages under the FLSA;



                                                 8
Case 3:19-cv-00160-RLY-MPB Document 1 Filed 08/08/19 Page 9 of 9 PageID #: 9




Reasonable attorney’s fees, costs and expenses of this action as provided by the FLSA; Such
other and further relief to which Plaintiffs may be entitled, at law or in equity.

                                               Respectfully submitted,
                                               KENNEDY HODGES, L.L.P.

                                               By: /s/ Gabriel A. Assaad
                                               Gabriel A. Assaad
                                               Texas Bar No. 24076189
                                               **Pro Hac Vice Forthcoming
                                               gassaad@kennedyhodges.com
                                               David W. Hodges
                                               Texas Bar No. 00796765
                                               **Pro Hac Vice Forthcoming
                                               dhodges@kennedyhodges.com
                                               4409 Montrose Blvd., Suite 200
                                               Houston, TX 77006
                                               Telephone: (713) 523-0001
                                               Facsimile: (713) 523-1116

                                               Respectfully Submitted,


                                               /s/ Ryan P. Sink
                                               Ryan P. Sink
                                               Fox Williams & Sink, LLC
                                               6177 North College Avenue
                                               Indianapolis, IN 46220

                                               317-254-8500
                                               rsink@fwslegal.com

                                               ATTORNEYS FOR PLAINTIFFS




                                                  9
